Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147785 & (30)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MICHAEL CHARLES WARD,                                                                                   David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 147785
                                                                    COA: 313557
                                                                    Montcalm CC: 2012-016317-AH
  CARSON CITY CORRECTIONAL FACILITY
  WARDEN, DEPARTMENT OF CORRECTIONS,
  and STATE OF MICHIGAN,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to stay the
  decision pending the outcome of Kenney v Booker, 494 Mich 852 (2013), is DENIED as
  moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         p0127
                                                                               Clerk